J-S08014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                            Appellee

                       v.

DUSTIN A. HILL

                            Appellant                 No. 1294 MDA 2020


          Appeal from the Judgment of Sentence entered May 5, 2020
               In the Court of Common Pleas of Luzerne County
              Criminal Division at No: CP-40-CR-0003670-2018


COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                            Appellee

                       v.

DUSTIN A. HILL

                            Appellant                 No. 1295 MDA 2020


          Appeal from the Judgments of Sentence entered May 5, 2020
               In the Court of Common Pleas of Luzerne County
               Criminal Division at No: CP-40-CR-0003659-2018

BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                     FILED: MAY 19, 2021

        Appellant, Dustin A. Hill, appeals from the judgments of sentence

imposed in the Court of Common Pleas of Luzerne County on May 5, 2020.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08014-21


Counsel has filed a brief and petition to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967) and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009), challenging the discretionary aspects and the legality

of Appellant’s sentences. We grant counsel’s petition to withdraw and affirm

Appellant’s judgment of sentences.

     The factual and procedural background is not at issue. The trial court

summarized it as follows.

     This matter arises from two informations filed by the Luzerne
     County District Attorney against [Appellant].       Information
     number 3659 of 2018 was filed on November 20, 2018 and
     charged [Appellant] with fleeing or attempting to elude police
     officer, unauthorized use of automobiles and other vehicles,
     habitual offenders and driving while operating privilege is
     suspended or revoked. These charges resulted from a high
     speed pursuit of [Appellant] while he was operating a vehicle as
     a habitual offender with his license suspended due to a DUI
     conviction and without the consent of the owner.

     Information number 3670 of 2018 was filed on November 20,
     2018 and charged [Appellant] with possession with intent to
     deliver a controlled substance. This charge resulted from a
     traffic stop during which [Appellant] fled from the police and
     discarded fifteen bundles of fentanyl as he ran.

     [Appellant] pled guilty to fleeing or attempting to elude police
     officer on September 16, 2019 and possession with intent to
     deliver a controlled substance on September 30, 2019.
     Sentencing occurred on May 5, 2020. [Appellant] received a
     sentence of 48 to 96 months on the possession with intent
     charge and a consecutive sentence of 12 to 24 months on the
     fleeing or attempting to elude charge. Both sentences were
     within the standard range of the sentencing guidelines based on
     [Appellant]’s prior record score of five. [Appellant] received
     credit for 591 days of incarceration served prior to sentencing.

     On May 14, 2020, a motion for reconsideration was filed on
     behalf of [Appellant]. The motion requested a Recidivism Risk

                                     -2-
J-S08014-21


      Reduction Incentive sentence as well as concurrent sentences.
      This motion was denied on September 9, 2020.

      Timely notices of appeal were filed on behalf of [Appellant] on
      October 5, 2020. Orders were then issued by [the trial court] on
      October 6, 2020 which required that a Concise Statement of
      Errors Complained of on Appeal pursuant to Pa.R.A.P. 1925(b)
      be filed by [Appellant] within twenty-one days.         Appellate
      counsel complied with the order by filing concise statements on
      October 26, 2020.        In the statements, appellate counsel
      indicated his intention to file an Anders brief since there were
      no “non-frivolous” issues to be raised on appeal.

Trial Court Opinion, 12/23/20, at 1-2.

      The Anders brief challenges the legality and the discretionary aspects

of Appellant’s sentences.   Before we address the merits of the challenges,

however, we must consider the adequacy of counsel’s compliance with

Anders and Santiago.        Our Supreme Court requires counsel to do the

following.

      Prior to withdrawing as counsel on a direct appeal under
      Anders, counsel must file a brief that meets the requirements
      established by our Supreme Court in Santiago. The brief must:

             (1) provide a summary of the procedural history and facts,
      with citations to the record;
             (2) refer to anything in the record that counsel believes
      arguably supports the appeal;
             (3) set forth counsel’s conclusion that the appeal is
      frivolous; and
             (4) state counsel’s reasons for concluding that the appeal
      is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

      Counsel also must provide     a copy of the Anders brief to his
      client. Attending the brief    must be a letter that advises the
      client of his right to: (1)   retain new counsel to pursue the
      appeal; (2) proceed pro se    on appeal; or (3) raise any points

                                     -3-
J-S08014-21


      that the appellant deems worthy of the court[’]s attention in
      addition to the points raised by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014).

      Counsel’s brief complies with these requirements by (1) providing a

summary of the procedural history and facts; (2) referring to matters of

record relevant to this appeal; and (3) explaining why the appeal is

frivolous. Counsel also sent his brief to Appellant with a letter advising him

of the rights listed in Orellana.     Accordingly, all of Anders’ requirements

are satisfied.

      Appellant   first   argues   that   the   sentencing   court   erred   in    not

considering Appellant eligible for the Recidivism Risk Reduction Incentive

(RRRI) program.

      This Court has held that an attack upon the power of a court to
      impose a given sentence is a challenge to the legality of a
      sentence. Commonwealth v. Lipinski, 841 A.2d 537, 539 (Pa.
      Super. 2004); see also Commonwealth v. Hansley, 994 A.2d
1150 (Pa. Super. 2010) (challenge to trial court’s imposition of
      RRRI sentence with mandatory minimum sentence constitutes
      challenge to trial court’s sentencing authority).

Commonwealth v. Robinson, 7 A.3d 868, 870 (Pa. Super. 2010).                      “Our

standard of review over such questions is de novo and our scope of review is

plenary.” Commonwealth v. Brougher, 978 A.2d 373, 377 (Pa. Super.

2009) (citation omitted).

      RRRI eligibility is set forth in 61 Pa.C.S.A. § 4503:

      “Eligible person.” A defendant or inmate convicted of a criminal
      offense who will be committed to the custody of the department
      and who meets all of the following eligibility requirements:

                                          -4-
J-S08014-21


              (1) Does not demonstrate a history of present or past
              violent behavior.

              (2) Has not been subject to a sentence the calculation of
              which includes an enhancement for the use of a deadly
              weapon as defined under law or the sentencing guidelines
              promulgated by the Pennsylvania Commission on
              Sentencing or the attorney for the Commonwealth has not
              demonstrated that the defendant has been found guilty of
              or was convicted of an offense involving a deadly weapon
              or offense under 18 Pa.C.S. Ch. 61 (relating to firearms
              and other dangerous articles) or the equivalent offense
              under the laws of the United States or one of its territories
              or possessions, another state, the District of Columbia, the
              Commonwealth of Puerto Rico or a foreign nation or
              criminal attempt, criminal solicitation or criminal
              conspiracy to commit any of these offenses.

              (3) Has not been found guilty of or previously convicted of
              or adjudicated delinquent for or criminal attempt, criminal
              solicitation or criminal conspiracy to commit murder, a
              crime of violence as defined in 42 Pa.C.S. § 9714(g)
              (relating to sentences for second and subsequent offenses)
              or a personal injury crime as defined under section 103 of
              the act of November 24, 1998 (P.L. 882, No. 111),[1]
              known as the Crime Victims Act, except for an offense
              under 18 Pa.C.S. § 2701 (relating to simple assault) when
              the offense is a misdemeanor of the third degree, or an
              equivalent offense under the laws of the United States or
              one of its territories or possessions, another state, the
              District of Columbia, the Commonwealth of Puerto Rico or
              a foreign nation.

              (4) Has not been found guilty or previously convicted or
              adjudicated delinquent for violating any of the following
              provisions or an equivalent offense under the laws of the
              United States or one of its territories or possessions,
              another state, the District of Columbia, the Commonwealth
____________________________________________


1“Personal  injury crime” is defined as, inter alia, "an act, attempt or threat to
commit an act which would constitute a misdemeanor or felony under the
following: . . . 18 Pa.C.S.A. Ch. 27 (relating to assault).” 18 P.S. § 11.103.



                                           -5-
J-S08014-21


           of Puerto Rico or a foreign nation or criminal attempt,
           criminal solicitation or criminal conspiracy to commit any
           of these offenses:

           18 Pa.C.S. § 4302(a) (relating to incest).

           18 Pa.C.S. § 5901 (relating to open lewdness).

           18 Pa.C.S. Ch. 76 Subch. C (relating to Internet child
           pornography).

           Received a criminal sentence pursuant to 42 Pa.C.S. §
           9712.1 (relating to sentences for certain drug offenses
           committed with firearms).

           Any offense listed under 42 Pa.C.S. Ch. 97 Subch. H
           (relating to registration of sexual offenders) or I (relating
           to continued registration of sexual offenders).

           Drug trafficking as defined in section 4103 (relating to
           definitions).

     (5) Is not awaiting trial or sentencing for additional criminal
     charges, if a conviction or sentence on the additional charges
     would cause the defendant to become ineligible under this
     definition.

     (6) Deleted by 2019, Dec. 18, P.L. 776, No. 115, § 13, imd. effective.

61 Pa.C.S. § 4503(1)–(6) (footnotes omitted).

     The court is required to ascertain whether the defendant is eligible for

a RRRI sentence:

     (b.1) Recidivism risk reduction incentive minimum sentence.--
     The court shall determine if the defendant is eligible for a
     recidivism risk reduction incentive minimum sentence under 61
     Pa.C.S. Ch. 45 (relating to recidivism risk reduction incentive).
     If the defendant is eligible, the court shall impose a recidivism
     risk reduction incentive minimum sentence in addition to a
     minimum sentence and maximum sentence except, if the
     defendant was previously sentenced to two or more recidivism
     risk reduction incentive minimum sentences, the court shall have

                                    -6-
J-S08014-21


      the discretion to impose a sentence with no recidivism risk
      reduction incentive minimum.

42 Pa.C.S. § 9756(b.1).

      Instantly, the record shows that Appellant’s eligibility was raised at the

sentencing hearing.       Indeed, in response to counsel’s argument that

Appellant was eligible for RRRI, the sentencing court, relying on the

presentence investigation report, noted that he was not.           N.T., 5/5/20, at

12-14. Thus, at sentencing, the trial court determined that Appellant was

not eligible for the RRRI program, but it did not elaborate on the reasons.

Trial counsel, while reiterating that Appellant was eligible for RRRI, did not

challenge the court’s determination or its reliance on the presentence

investigation report. Id.    In his brief in response to the Anders Brief,

without much elaboration, Appellant stated that he “did not possess a

conviction/sentence     for    an   offense   that   would   disqualify    him   from

participation in RRRI[.]”       Response, 2/19/21, at 11-12.              The record,

however, shows otherwise.

      In its order denying Appellant’s motion for reconsideration, the trial

court noted:

      [Appellant] is not eligible for a [RRRI] sentence as a result of his
      guilty to recklessly endangering another person on case number
      1579 of 2016. To be eligible for [a] RRRI sentence, a defendant
      must not have been found guilty of a personal injury crime as
      defined in 18 P.S. Section 11.103. Person injury crimes as
      defined by Section 11.103 include Chapter 27 offenses.
      Recklessly endangering another person is a chapter 27 offense,
      See 18 Pa.C.S.A. [§] 2705.


                                        -7-
J-S08014-21


Order, 9/9/20, at 1.

       We agree.      On January 6, 2017, Appellant pled guilty to recklessly

endangering another person, graded as M2, for which, on March 1, 2017, he

was sentenced to three to six months’ imprisonment. This 2017 recklessly

endangering another person conviction makes Appellant ineligible for the

RRRI program.        See Commonwealth v. Garzone, 993 A.2d 1245 (Pa.

Super. 2010). In Garzone, we noted:

       [A]ssuming, arguendo, the RRRI is applicable to [a]ppellant’s
       case, [a]ppellant is not an eligible offender since he pled guilty
       to recklessly endangering another person. See 61 Pa.C.S.A.
       § 4503(3) (a defendant is an eligible offender if the “has not
       been found guilty of or previously convicted of or adjudicated
       delinquent for or an attempt or conspiracy to commit a personal
       injury crime as defined under section 103 of the act of November
       24, 1998, [which is found at 18 P.S. § 11.11.103].”); 18 P.S. §
       11.103 (defining “personal injury crime” to include those found
       in 18 Pa.C.S. Ch.27); 18 Pa.C.S.A. § 2705 (setting forth the
       crime of recklessly endangering another person).
Id. at 1254 n. 7.

       In light of the foregoing, we conclude that the legality of sentence

claim is without merit.

       Next, as noted, Appellant argues that the trial court abused its

discretion by failing to run the sentence imposed at 3659-2018 concurrently

with the sentence imposed at 3670-2018.2           This issue implicates the

____________________________________________


2 In the Anders Brief and Appellant’s response to the Anders Brief,
Appellant argues that the trial court erred in applying an offense gravity
score (OGS) of 9, rather than 8, when calculating his sentence at 3670-
(Footnote Continued Next Page)


                                           -8-
J-S08014-21


discretionary aspects of his sentence. Commonwealth v. Moury, 992 A.2d
162, 169 (Pa. Super. 2010) (challenging the imposition of consecutive

sentences implicates the discretionary aspects of the sentence).

      Because “there is no absolute right to appeal when challenging the

discretionary aspect of a sentence,” Commonwealth v. Dodge, 77 A.3d
1263, 1268 (Pa. Super. 2013), an appellant challenging the discretionary

aspects of a sentence must invoke this Court’s jurisdiction by satisfying a

four-part test.    We must determine: 1) whether the appellant has filed a

(Footnote Continued) _______________________

2018. The issue is waived because it was not raised before the trial court in
Appellant’s motion for reconsideration. See Pa.R.A.P. 302(a).

In any event, even if properly before us, Appellant would not be entitled to
relief. First, a challenge to the calculation of the OGS implicates a challenge
to the discretionary aspects of his sentence. See, e.g., Commonwealth v.
Archer, 722 A.2d 203, 209 (Pa. Super. 1998) (en banc) (“misapplication of
the Sentencing Guidelines constitutes a challenge to the discretionary
aspects of sentence”).

As noted, Appellant argues that the trial court should have applied offense
OGS 8, as opposed to OGS 9. According to Appellant, the trial court should
have applied the sentencing guidelines in force at the time of sentencing, not
those in force at the time of the offense.

Pursuant to 204 Pa. Code § 303.1(c), the applicable sentencing guidelines
edition is determined not by the date of sentencing, but by the date of the
offense. See also Commonwealth v. Kimbrough, 872 A.2d 1244, 1263
(Pa. Super. 2005) (same). Under the edition in force at the time the
underlying crime was committed (here September 23, 2018), the OGS for
possession with intent to deliver was 9. Under the edition in force at the
time of sentence, the OGS for possession with intent to deliver was 8. The
trial court, which applied the OGS as determined at the time of the
commission of the crime, did not err in applying the OGS 9. The claim has
no merit.



                                          -9-
J-S08014-21


timely notice of appeal; (2) whether the issue was properly preserved at

sentencing or in a motion to reconsider and modify sentence; (3) whether

the appellant’s brief has a fatal defect; and (4) whether there is a substantial

question that the sentence appealed from is not appropriate under the

Sentencing Code. Moury, 992 A.2d at 169-70.

      For purposes of our review, we accept that Appellant has met the first

three requirements of the above test.         Therefore, we must determine

whether Appellant raised a substantial question. Whether a particular issue

constitutes a substantial question regarding the appropriateness of sentence

is a question to be evaluated on a case-by-case basis.              See, e.g.,

Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super. 2001), appeal

denied, 796 A.2d 979 (Pa. 2002).

      As noted in Commonwealth v. Mastromarino, 2 A.3d 581 (Pa.

Super. 2010),

      [a] substantial question will be found where an appellant
      advances a colorable argument that the sentence imposed is
      either inconsistent with a specific provision of the Sentencing
      Code or is contrary to the fundamental norms which underlie the
      sentencing process. At a minimum, the [Pa. R.A.P.] 2119(f)
      statement must articulate what particular provision of the code
      is violated, what fundamental norms the sentence violates, and
      the manner in which it violates that norm.
Id. at 585-86 (citation omitted); see also 42 Pa.C.S.A. § 9781(b).

      A review of Appellant’s statement of questions and his Pa.R.A.P.

2119(f) statement reveals that Appellant failed “to articulate what particular

provision of the code is violated, what fundamental norms the sentence

                                     - 10 -
J-S08014-21


violates, and the manner in which it violates that norm.” The most we can

gather from Appellant’s statement is a generic complaint concerning the

length of the sentence due to the imposition of consecutive sentences and

the failure to consider certain mitigating factors.

      Regarding    the   imposition   of   consecutive   sentences,   it   is   well

established that “the imposition of consecutive, rather than concurrent,

sentences may raise a substantial question in only the most extreme

circumstances, such as where the aggregate sentence is unduly harsh,

considering the nature of the crimes and the length of imprisonment.”

Moury, 992 A.2d at 171-72 (emphasis added); see also Commonwealth

v. Dodge, 77 A.3d at 1270 (a defendant may raise a substantial question

where he receives consecutive sentences within the guideline ranges “if the

case involves circumstances where the application of the guidelines would be

clearly unreasonable, resulting in an excessive sentence; however, a bald

claim of excessiveness due to the consecutive nature of a sentence will not

raise a substantial question.”). Appellant failed to explain why the instant

sentence is “unduly harsh, considering the nature of the crimes and the

length of imprisonment,” Moury, supra, or why the sentence, which falls

within the sentencing guidelines, is “clearly unreasonable” under the

circumstances. Dodge, supra.

      Similarly, Appellant failed to raise a substantial question regarding the

sentencing court’s alleged failure to consider Appellant’s acceptance of


                                      - 11 -
J-S08014-21


responsibility for the crimes and its failure to account for his addiction. This

Court has held on numerous occasions that an allegation that a sentencing

court failed to consider or did not adequately consider mitigating factors

does not raise a substantial question for our review.               See, e.g.,

Commonwealth v. Wellor, 731 A.2d 152, 155 (Pa. Super. 1999).3

       Even if we were to find that Appellant raised a substantial question for

our review, he would not be entitled to relief. Indeed, the record shows that

Appellant was sentenced “in the low end of the standard range,” N.T.

Sentencing, 5/20/20, at 13, and that the sentencing court had the benefit of

a presentence investigation report. As such, we presume that it was “aware

of all appropriate sentencing factors and considerations,” and we will not

disturb the sentencing court’s discretion. Commonwealth v. Ventura, 975
A.2d 1128, 1135 (Pa. Super. 2009) (discussing Commonwealth v. Devers,

546 A.2d 12 (Pa. 1988)).           As we indicated in Moury, 992 A.2d at 171,

“where the sentencing court imposed a standard-range sentence with the

benefit of a pre-sentence report, we will not consider the sentence


____________________________________________


3 A review of Appellant’s argument in support of his claim suggests that
Appellant is mostly dissatisfied with the way the sentencing court handled
the mitigating circumstances. It is well established, however, that mere
dissatisfaction with a sentence is not enough to trigger our jurisdiction.
Moury, 992 A.2d at 175 (“court[’s] refus[al] to weigh the proposed
mitigating factors as [a]ppellant wished, absent more, does not raise a
substantial question.”).




                                          - 12 -
J-S08014-21


excessive.”   Commonwealth v. Corley, 31 A.3d 293, 298 (Pa. Super.

2011).

     In light of the foregoing, Appellant’s claim that the sentencing court

abused its discretion in fashioning his sentence would be without merit.

     We have conducted an independent review of the record and have

addressed Appellant’s arguments on appeal.        Based on our conclusions

above, we agree with Appellant’s counsel that the issue Appellant seeks to

litigate in this appeal is without merit, and our independent review of the

record has not revealed any other meritorious issues.         We affirm the

judgment of sentence and grant counsel’s application to withdraw.

     Judgments of sentence affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/19/2021




                                    - 13 -